DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-17, 19, 20 and 22-27 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11, 16, 17 and 19, 20 and 22-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozonato et al. (hereinafter ‘Ozonato’, JP2020017871, using English translation from PE2E Search software).

Regarding claims 1, 16, 19 and 25-27, Ozonato teaches a data processing system (with corresponding method and program product) (server 4 or any of the portable terminals on fig. 1), comprising: 
a processor (CPU 20, fig. 2; page 3 lines 11-16); 
data storage coupled to the processor, the data storage including program code that is executable by the processor to cause the processor to perform (RAM, ROM and/or HDD, Fig. 2; page 3 lines 11-16): 
providing independent playback in a plurality of video players of a plurality of video clips concurrently presented within a display device communicatively coupled to the data processing system, wherein the plurality of video clips belong to a video-based competition (during “battle singing/dancing” competitions, viewing terminals can display multiple independent playback video clips from multiple participants; Figs. 6 and 14; page 6 lines 45 to col. 7 line 5; page 9 lines 8 to 42; page 15 lines 2-43), and wherein providing independent playback of the plurality of video clips includes the processor providing independent playback of all of the plurality of video clips in synchrony with a single audio clip (the videoclips of the participants are each played independently, page 6 lines 45 to col. 7 line 5; page 9 lines 8 to 42; page 15 lines 2-43; using a single song coinciding start and end with the song; page 5 lines 16-22; page 17 lines 37-40); and 
based on an input of a user, recording a vote of the user for one of the plurality of video clips in the video-based competition (page 10 lines 1-22; page 19 lines 5-9).
For 25-27:
based on one or more user inputs, excerpting, from a pre-existing audio track, a single audio clip to be used in a video-based competition (page 4 lines 20-31; page 7 lines 18-42); receiving, via a network, a video clip (page 2 lines 29-33). 

  
Regarding claims 2, 17 and 20, Ozonato teaches wherein providing independent playback includes playing the plurality of video clips in synchrony with each other (Fig. 16).  

	Regarding claims 4 and 21-24, Ozonato teaches further comprising: 
the processor tallying the vote of the user with one or more votes of one or more other users and publishing a result of the video-based competition (66, Fig. 14; page 10 lines 1-31; page 19 lines 1-9).  

Regarding claim 5, Ozonato teaches wherein: 
the data processing system is a first electronic communication device (server 4, Fig. 1); and 
the method further comprises a second electronic communication device initiating creation of the video-based competition based on a create input received at the second electronic communication device (first ‘singing/dancing’ user terminal, page 7 lines 32-48; page 15 lines 3-21).

  Regarding claim 6, Ozonato teaches further comprising the second electronic communication device selecting an audio clip to be audibly presented in conjunction with the plurality of video clips (page 7 lines 22-42).

  Regarding claim 7, Ozonato teaches further comprising: 
based on one or more first inputs, the second electronic communication device excerpting the audio clip from pre-existing audio track (page 4 lines 20-31; page 7 lines 18-42); 
based on one or more second inputs, the second electronic communication device causing a video clip to be captured utilizing a camera of the second data processing system (page 2 lines 34-44; page 7 line 47 to page 8 line 6); 
the second electronic communication device merging the audio clip and video clip into a single video asset (page 4 lines 23-31; page 5 lines 16-37); and 
the second electronic communication device initiating inclusion of the video asset in the video-based competition (page 5 lines 16-37).  

 Regarding claim 8, Ozonato teaches further comprising: 
the second electronic communication device, based on a third input, initiating transmission of an electronic message inviting a user associated with a third electronic communication device to participate as a competitor in the video-based competition (page 7 lines 32-46).

  	Regarding claim 9, Ozonato teaches wherein: 
the method further comprises the data processing system receiving an invitation to vote in the video-based competition; and the playing includes playing the plurality of video clips based on acceptance of the invitation (page 10 line 1-44).

Regarding claim 10, Ozonato teaches wherein the video-based competition is a first video-based competition, the method further comprising: 
the processor, based on a join input, capturing a video clip produced by the user and including the video clip in a second video-based competition (Figs. 6 and 14).  

Regarding claim 11, Ozonato teaches further comprising: 
receiving the input of the user, wherein receiving the input of the user includes detecting a gestural input of the user (page 10 lines 4-9).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozonato et al. (hereinafter ‘Ozonato’, JP2020017871, using English translation from PE2E Search software) in view of Cvinar (Pub. No. WO2018/208384).

Regarding claim 13, Ozonato teaches all the limitations of the claim it depends on. On the other hand, Ozonato does not explicitly teach further comprising: 
based on receiving the input of the user, ending play of one of the plurality of video clips.
However, in an analogous art, Cvinar teaches a system that allows a video competition between multiple devices and allows voting from multiple viewing users. Viewers users can vote by clicking his/her selection between the battle participants ([0148]). Users have a countdown timer for the period in which the votes will be counted. In response to the provided votes during the timer, the system continues to the following round (ending play of the videos at that round), in which the losing users/videos are removed from competition and display ([0145]-[0147]; [0163]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ozonato’s invention with Cvinar’s feature of ending the videos on that round for the benefit of giving a period of time for the users to vote and allowing the videos to end for giving a fair evaluation period.

 Regarding claim 14, Ozonato and Cvinar teach wherein ending play of one of the plurality of video clips includes removing presentation of the one of the plurality of video clips from the display device (Cvinar: In response to the provided votes during the timer, the system continues to the following round (ending play of the videos at that round), in which the losing users/videos are removed from competition and display ([0145]-[0147]; [0163]).

  Regarding claim 15, Ozonato and Cvinar teach further comprising presenting a countdown timer for voting in the video-based competition (Cvinar: [0145]).

  
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozonato et al. (hereinafter ‘Ozonato’, JP2020017871, using English translation from PE2E Search software) in view of Judd et al. (hereinafter ‘Judd’, Pub. No. 2015/0120446).

Regarding claim 11, Ozonato teaches all the limitations of the claim it depends on. On the other hand, Ozonato does not explicitly teach further comprising: 
wherein the gestural input includes a swipe gesture.  
	However, in an analogous art, Judd teaches a system that allows users to input a vote using a sliding feature (Fig. 2C; [0062]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ozonato’s invention with Judd’s feature of using a sliding interface for inputting a user vote for the benefit of using a user-intuitive interface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/Primary Examiner, Art Unit 2421